Ryland, Judge.
The defendant, Samuel Houston, was indicted for inciting William R. Sumner to murder one Charles Krehbul. The indictment was, on his (Houston’s) motion, quashed. The circuit attorney excepted, and brings the case here by appeal. In looking into the indictment, it appears that the pleader has charged Houston, not with inciting, aiding, abetting, &c., said William R. Sumner to do the murder, but he charges Houston with inciting, moving, abetting and coun*212selling Houston himself to commit the murder — a mistake, no doubt, but a fatal one. The judgment of the Circuit Court is affirmed,
the other judges concurring.